Citation Nr: 0105897	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the claimant perfected an appeal as to the issue of 
entitlement to an increased rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an April 1999 decision, the Board denied entitlement to 
service connection for chronic fungal infection of the groin, 
noted a 100 percent disability rating had been assigned for 
the veteran's service-connected post-traumatic stress 
disorder, and remanded the issue of entitlement to an 
increased rating for service-connected bilateral hearing loss 
to have the RO issue a statement of the case.


FINDING OF FACT

A substantive appeal as to the claim for entitlement to an 
increased rating for service-connected bilateral hearing loss 
was not filed within 60 days from the date of the statement 
of the case or within one year of notice of the rating 
decision.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal as to the 
issue of entitlement to an increased rating for service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. 20.202, 20.302(b) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  The United 
States Court of Appeals for the Federal Circuit has held that 
"it is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
and timely substantive or formal appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2000).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant or the remainder of 
the one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b); see also Roy v. Brown, 5 Vet. App. 554 
(1993). 

Regulations provide that the "proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. § 7105(d)(5), 7108 (West 
1991).

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It is noted, however, that the Board 
afford the claimant appropriate procedural protections to 
assure adequate notice and opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-1999. 

In this case, the veteran was notified of the July 1993 
rating decision on November 8, 1993.  On May 10, 1999, the RO 
issued a statement of the case as to the issue of entitlement 
to an increased rating for service-connected bilateral 
hearing loss.  The veteran was notified that additional 
action was required to continue the appeal as to this matter.  
On July 19, 1999, the RO received a VA Form 9 from the 
veteran indicating his desire to continue the appeal.

In December 1999 the veteran failed to report for a scheduled 
VA examination and in July 2000 he failed to report for a 
scheduled personal hearing before a member of the Board.

In December 2000 the Board notified the veteran of its 
intention to address the question of whether his substantive 
appeal was filed in a timely manner.  The veteran was 
informed that he could submit argument pertinent to the 
question of timeliness to the Board and that he could present 
sworn hearing testimony relevant to timeliness, if he 
desired.  A 60 day time period was provided for a response 
and he was informed that if no response was received by the 
end of that period, it would be assumed that he had no 
argument to submit and did not want to request a hearing.  
The veteran did not respond or otherwise contact the Board 
within the 60-day period. 

Based upon the evidence of record, the Board concludes that 
its consideration in this decision of the issue of timeliness 
of the substantive appeal does not violate the veteran's 
procedural rights.  The veteran was provided an opportunity 
to submit argument as to this issue but has not responded. 

The Board also finds that the veteran's July 19, 1999, VA 
Form 9 was not a timely filed substantive appeal as to the 
issue of entitlement to an increased rating for service-
connected bilateral hearing loss.  See 38 U.S.C.A. 
§§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).  Therefore, the 
Board finds that the veteran's appeal was not perfected and 
that the Board is without jurisdiction to adjudicate the 
claim. 38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202 (2000); YT v. Brown, 9 Vet. App. 195 (1996). 


ORDER

The claim for entitlement to an increased original rating for 
service-connected bilateral hearing loss is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

